Citation Nr: 1019203	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent since January 1, 2009; in excess of 10 percent from 
September 28, 2006, to January 1, 2009; and an initial 
compensable disability rating prior to September 28, 2006, 
for left wrist ankylosis, status post fusion.


WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to October 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, inter alia, granted service connection for 
left wrist instability and assigned a noncompensable 
disability rating, effective October 5, 2005.  Subsequently, 
in an October 2006 rating decision, the RO increased the 
disability rating for the Veteran's left wrist disability to 
10 percent, effective September 28, 2006.  Finally, in a 
January 2009 rating decision, the RO further increased the 
disability rating for the Veteran's left wrist disability to 
20 percent, effective January 1, 2009.  Inasmuch as a higher 
evaluation is potentially available and as the rating was 
already in appellate status, the Board will consider 
entitlement to a higher initial rating for left wrist 
ankylosis, status post fusion, for the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In support for his claim, the Veteran and his father provided 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO (Travel Board hearing) in March 2010.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

Initially, the Board notes that, during the aforementioned 
March 2010 Travel Board hearing, the Veteran identified 
additional VA treatment records for his left wrist disorder.  
Specifically, the Veteran indicated that he continues to 
receive treatment for his left wrist disorder every six 
months to a year with VA, including the VA medical centers 
(VAMCs) in Seattle and in American Lake, Washington.  
However, a review of the claims file reveals that no VA 
treatment records have been associated with the claims file 
since June 2009.  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.  
§§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  Because any record of recent 
treatment for the Veteran's left wrist disability may be 
relevant to his claim, the RO should make further attempts to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Next, a VA examination is needed to determine the current 
severity of the Veteran's service-connected left wrist 
ankylosis, status post fusion.  In this regard, although the 
Veteran underwent a VA examination of his left wrist in 
December 2008, he has since indicated that his left wrist 
disability has worsened.  Specifically, during an orthopedic 
treatment session in February 2009, the Veteran continued to 
complain of an aching pain in his left wrist.  He also 
indicated occasional tingling and numbness on the radial and 
ulnar aspects of his wrist.  Further, he complained of 
experiencing muscle spasms.  See VA treatment record dated in 
March 2010.  During the March 2010 Travel Board hearing, he 
also testified that he can no longer perform repetitive 
movements and can no longer move his left wrist as it is 
completely fused.  He further complained of numbness, 
soreness, and muscle spasms that last an average of four to 
12 hours.  See March 2010 Travel Board hearing transcript.  
In this respect, as a layperson, the Veteran is competent to 
provide testimony regarding the worsening symptomatology he 
experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).     
Such lay testimony should be taken into account in the 
adjudication of a claim for an increased rating.  Thus, a VA 
examination is needed to determine whether the Veteran's left 
wrist disability has worsened and whether there is any 
ankylosis in an unfavorable position.  

Moreover, the Veteran's last VA examination of his left wrist 
was in December 2008, almost one-and-a-half years ago, and a 
more current examination would be helpful in deciding his 
appeal, particularly because the Veteran has complained of 
worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) since December 
2008.  If so, obtain all pertinent records 
of any medical treatment for the Veteran's 
left wrist disorder from the appropriate 
VAMCs dated from December 2008 to the 
present.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

2.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
nature and severity of his left wrist 
ankylosis, status post fusion.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any favorable or 
unfavorable ankylosis, neurological 
symptomatology of the left wrist disorder, 
and any functional loss associated with 
the wrist disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use, or when, for example, the 
Veteran's symptoms are most problematic 
("flare-ups").  If there is no objective 
evidence of these symptoms, the examiner 
should so state.

Finally, the examiner should indicate the 
effect the Veteran's left wrist ankylosis, 
status post fusion, has on his ability to 
obtain and maintain gainful employment.

If any requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so 
indicate.  The examiner should state the 
reason why speculation would be required 
in this case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  Readjudicate the Veteran's claim for 
an initial disability rating in excess of 
20 percent since January 1, 2009; in 
excess of 10 percent from September 28, 
2006, to January 1, 2009; and an initial 
compensable disability rating prior to 
September 28, 2006, for left wrist 
ankylosis, status post fusion, in light of 
the examination provided to him and any 
additional medical evidence received since 
the supplemental statement of the case 
(SSOC) in September 2009.  If the claim is 
not granted to the Veteran's satisfaction, 
send him another SSOC.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to the SSOC before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


